Per Curiam.

We must reverse the order appealed from, and grant the defendant’s motion for leave to bring in the party named in the petition. The order of the General Term and Special Term are reversed. It appears from the record that this application was disposed of by the General Term'and by the Special Term of the City Court on the theory that it was an, application for interpleader; whereas it was a motion under chapter 682 of the Laws of 1S92, providing that in all actions against any savings bank to recover for moneys on deposit therewith, if there be any person or persons, not parties to the action, who claim the same fund, the court in which the action is pending may, on the petition of such savings bank, make an order amending the proceedings in the action by making such claimants parties defendant thereto. It appears that the person named in the petition of the bank claimed the fund in *540suit, and the motion should be granted, with $10 costs and disbursements of this appeal.
Order reversed and motion granted, with $10 costs and disbursements.